RUSSELL, Judge
(dissenting).
I view this case entirely differently from the majority and, therefore, must respectfully dissent.
I would find that the appeal is due to be dismissed for lack of jurisdiction because the record is clear to me that the case was settled and that the parties waived their right of appeal and cross-appeal. Alabama law recognizes that a party, by express agreement, may waive his or her right to appeal and that such an agreement will be enforced by dismissal. Owens v. Burton, 340 So.2d 24 (Ala.1976).
It follows that I would deny the Scotts’ Rule 88 motion for sanctions as groundless, even without consideration of the possible merits of the cross-appeal.